Case 1:18-cv-20866-RNS Document 198 Entered on FLSD Docket 03/26/2021 Page 1 of 5




                             United States District Court
                                       for the
                             Southern District of Florida

   Julian Fernau, and others,             )
   Plaintiffs,                            )
                                          )
   v.                                     ) Civil Action No. 18-20866-Civ-Scola
                                          )
   Enchante Beauty Products, Inc.         )
   and others, Defendants.                )

           Order Adopting Magistrate’s Report and Recommendation
         This matter was referred to United States Magistrate Judge Chris M.
  McAliley for a report and recommendation (the “Report”) on the Defendant
  Enchante Beauty Products, Inc.’s motion for costs (ECF No. 172), Defendant
  Raul Lamus and Maria Fernanda Rey’s motion for costs (ECF No. 173) and the
  Defendants’ motion for attorneys’ fees. (ECF No. 190.) On March 11, 2021,
  Magistrate Judge McAliley recommended that the motions for costs be denied
  (ECF Nos. 172, 173) and that the motion for attorneys’ fees be granted in part
  (ECF No. 190). The Plaintiffs timely filed objections to the Report on March 22,
  2021. (ECF No. 197.) For the reasons set forth below, having reviewed the
  Plaintiffs’ objections, the Court finds the Magistrate Judge’s Report cogent and
  compelling and accordingly affirms and adopts the Report. (ECF No. 196.)

        1. Legal Standards
          In order to challenge the findings and recommendations of a magistrate
  judge, “a party must file written objections which shall specifically identify the
  portions of the proposed findings and recommendation to which objection is
  made and the specific basis for objection.” Macort v. Prem, Inc., 208 F. App’x 781,
  783 (11th Cir. 2006) (quoting Heath v. Jones, 863 F.2d 815, 822 (11th Cir.1989))
  (alterations omitted). The objections must also present supporting legal
  authority. Once a district court receives “objections meeting the specificity
  requirement set out above,” it must “make a de novo determination of those
  portions of the report to which objection is made and may accept, reject, or
  modify in whole or in part, the findings or recommendations made by the
  magistrate judge.” Macort, 208 F. App’x at 783-84 (quoting Heath, 863 F.2d at
  822) (alterations omitted). To the extent a party fails to object to parts of the
  magistrate judge’s report, those portions are reviewed for clear error. Id. at 784
  (quoting Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir.1999)). A court,
  in its discretion, need not consider arguments that were not, in the first instance,
Case 1:18-cv-20866-RNS Document 198 Entered on FLSD Docket 03/26/2021 Page 2 of 5




  presented to the magistrate judge. Williams v. McNeil, 557 F.3d 1287, 1291 (11th
  Cir. 2009).

        3. Analysis
         At the outset, the Court notes that neither the Plaintiffs nor the Defendants
  object to the Report’s findings on the motions for costs (ECF Nos. 172, 173).
  Having reviewed the Report, the record, and the relevant legal authorities, the
  Court finds Magistrate Judge McAliley’s report cogent and compelling with
  respect to these motions, and therefore the Court denies the Defendants’ motions
  for costs (ECF Nos. 172, 173).
         The Court next turns to the portion of the report dealing with attorneys’
  fees. The Plaintiffs raise several objections to this portion of Magistrate Judge
  McAliley’s report. First, the Plaintiffs argue that the Report fails to apportion fees
  amounts among the Plaintiffs that are due to each Defendant. Second, the
  Plaintiffs state that the Report fails to designate any fee award with respect to
  the Defendant Enchante. Third, the Plaintiffs state that the fees award does not
  comport with the public policy behind the Florida Securities and Investor
  Protection Act (“FSIPA”) and therefore would be unjust. Fourth, the Plaintiffs
  state any fees to Maria Fernanda Rey should only be awarded after the filing of
  the third amended complaint. Fifth, the Plaintiffs state that the claims asserted
  in its unauthorized pleading do not warrant fees. Sixth, the Plaintiffs state that
  a determination of substantial justification should only be made on a complete
  evidentiary record. And finally, the Plaintiffs state their Florida RICO claims were
  with factual and legal support, and therefore an award of fees is improper.
         With respect to the award of fees to the Defendants under the FSIPA,
  attorneys’ fees shall be awarded to the “prevailing party unless the court finds
  the award of such fees would be unjust.” (ECF No. 196, at 10 (quoting Fla. Stat.
  § 517.211(6)).) The question on the propriety of fees, therefore, turns on what
  courts have defined “unjust” to mean in the context of the FSIPA. As Judge
  McAliley and others have noted, the law interpreting what the word “unjust”
  means in the context of this statute is not well developed. See Shoreline
  Foundation, Inc. v. Brisk, 278 So. 3d 68, 76 (Fla. 4th DCA 2019) (“[t]here is little
  Florida authority construing what the word ‘unust’ means within the context of
  this statute’”) (quoting Newsom v. Dean Witter Reynolds, Inc., 558 So. 2d 1076,
  1077 (Fla. 4th DCA 1990)). Nonetheless, in Durden v. Citicorp Trust Bank, FSB,
  the Middle District of Florida stated that, under the FSIPA, there is nothing
  unjust in awarding attorneys’ fees to a prevailing party where the FSIPA claims
  were without merit or justification. 763 F. supp. 2d 1299, 1305 (M.D. Fla. 2011).
  Here, as none of the Plaintiffs’ claims survived various motions to dismiss and
  multiple iterations of the Plaintiffs’ complaint, it is hard to state that the
Case 1:18-cv-20866-RNS Document 198 Entered on FLSD Docket 03/26/2021 Page 3 of 5




  Plaintiffs’ claims were justified. See BJCC, LLC v. LeFevre, No. 8:09-CV-551-T-
  17EAJ, 2011 WL 5597305, at *2 (M.D. Fla. Oct. 11, 2011) (stating for fees awards
  under the FSIPA, courts consider factors including 1) the relative economic
  resources of the parties; 2) the public policy behind the statute authorizing fees;
  and 3) whether or not the claims made by the non-prevailing party were
  substantially justified in determining whether fees are appropriate under the
  FSIPA). Based on this precedent, the Court overrules the Plaintiffs’ third
  objection to the Magistrate Judge’s Report that the fees award under the FSIPA
  do not comport with public policy. The Court also finds nonsensical the Plaintiffs’
  sixth objection to the report that fees awards are only proper on a fuller record.
  The record would have been more fully developed had the Plaintiffs’ raised
  meritorious claims.
         Turning to the Plaintiffs’ fourth objection relating to fees award to
  Defendant Rey, Judge McAliley notes that Rey was not served with process until
  the Plaintiffs’ second amended complaint and upon a motion to dismiss, the
  Court dismissed all the fraud claims alleged against Rey, giving the Plaintiffs an
  opportunity to amend these claims in a third amended complaint. The Court
  found, upon review of the third amended complaint that the Plaintiffs said
  “virtually the same thing” and then dismissed the Plaintiffs’ fraud claims against
  Rey with prejudice. (See ECF No. 161.) The Court agrees with the Report’s
  findings that the Defendant Rey is entitled to recover fees for defending against
  the fraud claims alleged against her in both the second and third amended
  complaints. As the Plaintiffs failed to adequately plead fraud claims against the
  Defendant Rey sufficient to survive motions to dismiss, the Court finds that it is
  not unjust to allows the Defendant to recover her attorneys’ fees as set out in the
  Report.
         Moving next to the Plaintiffs fifth objection pertaining to Lamus and
  Enchante’s defense of claims raised in Plaintiffs’ unauthorized pleading, Judge
  McAliley concluded that these Defendants could recover such fees. Judge
  McAliley reached this conclusion after finding that the Enchante and Lamus did
  not move to dismiss the Plaintiffs’ fraud claims alleged against them in the
  second amended complaint, instead moving only to dismiss the Florida RICO
  claims alleged against them by the Plaintiffs. While the Plaintiffs state that their
  fraud claims against Enchante and Lamus were dismissed because they
  improperly amended their claims without leave of the Court that misrepresents
  the record. Rather, Judge McAliley recommended the Court consider the
  Plaintiffs’ unauthorized amended fraud claims, but recommended these claims
  be dismissed nonetheless for failure to state a claim. The Court agreed, finding
  “the amended allegations are deficient.” (ECF No. 161, at 2.) As the Plaintiffs’
  fraud claims against Enchante and Lamus were deficient, the Court agrees it
Case 1:18-cv-20866-RNS Document 198 Entered on FLSD Docket 03/26/2021 Page 4 of 5




  would not be unjust to award these Defendants’ their attorneys’ fees incurred in
  defending against these claim in the third amended complaint only.
         The Court turns next to the Plaintiffs’ objections to Magistrate Judge
  McAliley’s Report with respect to the Plaintiffs’ Florida RICO claims. As
  Magistrate Judge McAliley noted in her Report, the Eleventh Circuit has stated
  the standard for recovering fees under Florida’s RICO statute is “less stringent
  than the standard for awarding attorneys’ fees under other Florida statutory
  provisions . . . which allow[] for an attorneys’ fee award in any civil action that is
  found to have been brought frivolously or in bad faith. . . . Florida courts
  consistently have held that defendants are entitled to fees under Section 772.104
  where civil RICO counts were dismissed with prejudice.” Johnson Enters. of
  Jacksonville, Inc. v. FPL Group, Inc., 162 F.3d 1290, 1330-31 (11th Cir. 1998)
  (internal quotations omitted). As Judge McAliley noted in her report, the Plaintiffs
  failed to allege two essential elements of their RICO claims, after being put on
  notice of these deficiencies in earlier mooted motions to dismiss. (ECF No. 16, at
  16.) Accordingly, the Court agrees that the Defendants are entitled to an award
  of attorneys’ fees incurred in connection with defending against the Plaintiffs’
  Florida RICO claim.
         The Court now turns to the Plaintiffs’ objections that the Report does not
  apportion amounts assessed against each Plaintiff and due to each Defendant.
  The Report clearly concludes that Defendant Rey is entitled to attorneys’ fees in
  defending against the FSIPA claims that were alleged against her in the second
  amended and third amended complaints. The Report also states that Enchante
  and Lamus are entitled to recover attorneys’ fees incurred in defending against
  the FSIPA claims alleged against them in the third amended complaint. Finally
  the report states that all of the Defendants are entitled to an award of attorneys’
  fees incurred in defending against the Plaintiffs’ Florida RICO claims. First, the
  Report found that Lamus was due to collect from the Plaintiffs $3,752.50 in fees
  incurred in defending himself against the Florida RICO claim up through the
  filing of the Plaintiffs’ first amended complaint. Next, the Report reviewed the
  fees incurred by Brodsky Fotiu-Wojtowicz (“BFW”) who represented each of the
  Defendants. The Report reviewed BFW’s billing records to ensure that only those
  fees which the Report concluded were eligible to be collected by the various
  Defendants were included in the Report and concluded that $59,535.00 should
  be award to the Defendants. Finally, the Report notes that Colson Hicks
  represented Enchante and, for eligible work, Enchante is able to collect
  $64,595.00 incurred in fees. The authorities the Plaintiffs cite in support of their
  objections do not support their arguments. It was the Defendants’ burden to
  “allocate time for which fees are awardable or to show that the issues are so
  intertwined that allocation is unfeasible” such that the Plaintiffs do not end up
Case 1:18-cv-20866-RNS Document 198 Entered on FLSD Docket 03/26/2021 Page 5 of 5




  paying fees “for the claims that did not provide for such an award by either
  contract or statute.” Effective Teleservices, Inc. v. Smith, 132 So. 3d 335, 340-41
  (Fla. 4th DCA 2014). Judge McAliley and was able to determine which portion of
  the fees incurred by the Defendants were allocable to the claims on which they
  prevailed and for which fees were justified. The Court is therefore unmoved by
  the Plaintiffs’ first objection.
         The Court finds the Plaintiffs second objection equally unavailing as it
  appears the Plaintiffs’ objection is based on helping “interested parties to
  intervene to enforce the judgment and share in the proceeds of recovery.” (ECF
  No. 197, at 4.) The Court finds any potential claims with respect to Enchante
  held by hypothetically interested parties are not properly before the Court.

        4. Conclusion
         In sum, the Court affirms and adopts Magistrate Judge McAliley’s Report.
  (ECF No. 196.) The Court denies the Defendants’ motion for costs (ECF Nos.
  172, 173) and grants in part the Defendants’ motion for attorneys’ fees, as set
  forth in Magistrate Judge McAliley’s Report (ECF No. 190).
        Done and ordered at Miami, Florida, on March 26, 2021.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
